Citation Nr: 0925106	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  06-24 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and assigned a noncompensable rating for a 
skin disability (claimed as chronic hand dermatitis with 
recurrent blisters), effective June 20, 1994.  However, as 
that grant does not represent a total grant of benefits 
sought on appeal, this claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In February 2009, the Veteran and her spouse testified before 
the undersigned at a hearing held at the RO.  At that hearing 
the Veteran submitted additional evidence directly to the 
Board, accompanied by a waiver of RO consideration.  
Nevertheless, in view of the action taken below, initial 
consideration of that evidence by the RO should be 
undertaken.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claim.

The Veteran, in written statements and testimony at her 
February 2009 Board hearing, indicated that her skin 
disability had worsened since her most recent VA examination 
in September 2007.  Specifically, she maintained that the 
blisters on her hands and fingers had worsened and that she 
also had developed "spots" and "boils" on her face, neck, 
shoulders, elbows, arms, lower back, buttocks, and thighs.  
The Veteran indicated that her skin disability was manifested 
by pain, burning, itching, dryness, redness, bleeding, 
swelling, and periodic numbness.  She stated that she treated 
her condition with topical creams, which provided only a few 
days of relief before another outbreak.  The Veteran 
maintained that her skin disability had adversely affected 
her performance as a part-time dishwasher, ultimately forcing 
her to quit that job, and that it had also presented problems 
in her previous employment as a waitress, fast-food server, 
and factory worker.  The Veteran further stated that her 
condition impaired her ability to do housework and perform 
daily living activities.  

The record reflects that, on her most recent VA skin 
examination in September 2007, the Veteran was found to have 
edema on the fingers of both hands, which was diagnosed as 
dyshidrotic eczema.  The skin in the affected areas was 
assessed as "dry and scaly," and it was noted that her grip 
was reduced by 10 percent, bilaterally.  However, no other 
clinical abnormalities or functional limitations were noted 
as a result of her skin disability.  Nor was this disability 
found to extend beyond her hands and fingers.  Specifically, 
the disability was found to affect less than five percent of 
all exposed areas and less than 1 percent of her total body.  
It was noted that this condition was moderate in degree and 
recurred twice a year.  It was further noted that the Veteran 
treated her skin disability with a topical cortisone cream 
and also took Caladryl and Benadryl during active 
"eruptions," which occurred semiannually and lasted for 
seven to ten days at a time.  

Following her September 2007 VA examination, the Veteran was 
treated at a VA medical facility in November 2008 for 
complaints of asymptomatic "bruises on her thighs and 
buttocks," which "felt like something 'ruptured' and 
hurt."  The diagnosis was spontaneous echymosis consistent 
with capillary fragility.  The following month, the Veteran 
sought treatment for complaints of "knots" in her arm.  She 
thereafter submitted photographs that purported to show the 
effects of her service-connected disability on her hands, 
face, and neck.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
In this case, while the Veteran's September 2007 VA 
examination is not overly stale, she has indicated that her 
skin disability has both increased in severity and been 
productive of functional impairment, affecting her ability to 
work and perform daily living activities, which were not 
disclosed on those prior examinations.  Because there may 
have been a significant change in the Veteran's condition, 
the Board finds that a new examination is in order to address 
the current severity of her skin disability. In light of her 
aforementioned testimony, that examination should include 
specific findings regarding any functional limitations and 
neurological manifestations related to that service-connected 
disability.  

A remand is also warranted due to changes in the applicable 
rating criteria.  The Veteran's skin disability has been 
rated under Diagnostic Code (DC) 7806, which pertains to 
dermatitis and eczema.  Because the Veteran is now alleging 
that her condition is productive of recurrent painful, 
swollen red spots on her face and neck, the Board finds DC 
7800, which contemplates other disfigurement of the head, 
face, or neck, may also applicable to her claim.  However, 
DCs 7801, 7802, 7803, 7804, and 7805, which pertain to burn 
scars and scars due to other causes, are not applicable as 
the Veteran does not contend that her skin disability is 
productive of scarring.  Moreover, the clinical evidence 
shows that she has been diagnosed as having a condition that 
involves recurrent outbreaks, but is not accompanied by 
scarring.  

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective August 30, 2002.  
67 Fed. Reg. 49,590-96 (July 31, 2002); 67 Fed. Reg. 58,448 
(September 16, 2002).  The Board will apply the versions of 
the criteria which is most favorable to the Veteran, subject 
to the effective date limitations set forth at VAOPGCPREC 3- 
2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000). Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

The Board acknowledges that the criteria for rating skin 
disabilities were again revised, effective October 23, 2008.  
However, those amendments only apply to applications for 
benefits received on or after October 23, 2008.  73 Fed. Reg. 
54, 708 (Sept. 23, 2008).  While a Veteran can request a 
review under these new clarified criteria, the Veteran in 
this case has not specifically requested such a review.  
Additionally, the Board notes that, while the title of DC 
7800 has been rephrased for the sake of clarity, the elements 
of that rating code are essentially unchanged, and the 
version of DC 7806 that existed prior to October 23, 2008 
remains in effect, as no revisions were made pursuant to that 
code section.  Consequently, the Board finds that the 
specific revisions to the skin regulations that took effect 
October 23, 2008, are not for application here.  73 Fed. Reg. 
54708 (Sept. 23. 2008).

Prior to August 30, 2002, DC 7800 provided for a 
noncompensable rating for skin disorders on the head that 
were slightly disfiguring in severity.  A 10 percent rating 
was warranted for skin disorders that were moderately 
disfiguring.  A 30 percent rating was warranted for severe 
disfigurement, especially if it was productive of marked and 
unsightly deformity of the eyelids, lips, or auricles.  
Finally, a maximum 50 percent rating was warranted for skin 
disorders that were productive of complete or exceptionally 
repugnant deformity on one side of the face, or marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, DC 
7800 (2002).

Under the amended criteria, disfigurement of the head face or 
neck is rated with reference to the following 8 
characteristics of disfigurement:

(1) Scar 5 or more inches (13 or more 
cm.) in length; 
(2) Scar at least one-quarter inch (0.6 
cm.) wide at widest part; 
(3) Surface contour of scar elevated or 
depressed on palpation; 
(4) Scar adherent to underlying tissue; 
(5) Skin hypo-or hyper-pigmented in an 
area exceeding six square inches (39 sq. 
cm.); 
(6) Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); 
(7) Underlying soft tissue missing in an 
area exceeding six square inches (39 sq. 
cm.); 
(8) Skin indurated and inflexible in an 
area exceeding six square inches (39 sq. 
cm.).

38 C.F.R. § 4.118, DC 7800, Note (1) (2008).

The amended criteria provide for a 10 percent rating where 
there is one characteristic of disfigurement.  A 30 percent 
rating is warranted where there is visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  A 50 percent 
rating is warranted for visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.  Finally, a 
maximum 80 percent rating is warranted for disfigurement of 
the head, face, or neck with visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, DC 7800 (effective August 30, 2002).

Under DC 7806, as in effect prior to effective August 30, 
2002, a 10 percent rating was warranted for a skin disorder 
with exfoliation, exudation, or itching, involving an exposed 
surface or extensive area.  A 30 percent rating was warranted 
for a skin disorder with constant exudation or constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating was warranted for a skin disorder with systemic or 
nervous manifestations and ulceration, extensive exfoliation, 
or extensive crusting, or for a skin disorder that is 
exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806 (2002).

Under the revised provisions of DC 7806, as in effect from 
August 30, 2002, a 10 percent rating will be assigned where 
at least 5 percent, but less than 20 percent of the entire 
body or at least 5 percent, but less than 20 percent of 
exposed areas are affected or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is for 
application where 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas are affected, or; where 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12- 
month period.  A 60 percent rating is warranted where more 
than 40 percent of the entire body or more than 40 percent of 
the exposed areas are affected; or where there is constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  38 C.F.R. § 4.118, DC 7806 (effective August 
30, 2002).

As noted above, the Veteran was afforded a VA skin 
examination in July 2007.  However, it is not clear whether 
the examiner considered both the old and new regulations in 
considering the Veteran's claim for an initial higher rating 
for her service-connected skin disability, and not all 
evidence needed to rate that disability pursuant to both sets 
of regulations was obtained.  Therefore, the Board finds that 
further VA examination with specific findings responsive to 
the applicable rating criteria, is needed to fully and fairly 
evaluate the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder all medical records from the VA 
Medical Center in Temple, Texas, dated 
from August 2008 to the present.

2.  After obtaining the above records, 
schedule the Veteran for a VA examination 
to determine the current nature and 
severity of her service-connected skin 
disability.  The claims folder should be 
reviewed by the examiner, and the 
examination report should reflect that 
review.  The examiner should provide a 
rationale for the opinion and reconcile it 
with all pertinent evidence of record, 
including the report of the Veteran's 
September 2007 VA examination, in which 
she was diagnosed with dyshidrotic eczema 
that was moderate in degree and 
semiannually recurrent, but which did not 
extend beyond her hands and fingers and 
affected less than five percent of all 
exposed areas and less than one percent of 
the total body; her subsequent VA medical 
records showing treatment for "knots" in 
her arms and asymptomatic "bruises on her 
thighs and buttocks," diagnosed as 
spontaneous echymosis consistent with 
capillary fragility, as well as the 
Veteran's own written statements and Board 
testimony asserting a worsening of her 
service-connected skin disability.  
Specifically, the VA examiner should 
address the following: 

a)  Identify all pathology related to the 
Veteran's service-connected skin 
disability.  Conduct all necessary tests 
and elicit clinical findings so that both 
the old and new rating criteria may be 
applied.  38 C.F.R. § 4.118, DCs 7800, 
7806 (2002); 38 C.F.R. § 4.118, DCs 7800, 
7806 (2008).  Specify the location and 
extent of the skin disability in terms of 
a percentage of the body and a percentage 
of exposed areas, and the frequency that 
systemic therapy, such as corticosteroids 
or immunosuppressive drugs, have been 
required during the past 12-month period.  
State whether that skin disability is 
manifested by exfoliation, exudation, or 
itching involving an exposed surface or 
extensive area; constant exudation or 
constant, extensive lesions, or marked 
disfigurement; systemic or nervous 
manifestations and ulceration, extensive 
exfoliation, or extensive crusting; or 
whether it is exceptionally repugnant.  
Specifically note whether the Veteran's 
skin disability involves disfigurement of 
the head, face, or neck, and describe the 
nature and extent of any such 
disfigurement.  Also, take into account 
any flare-ups the Veteran may have 
experienced during the year.  

b)  State whether the Veteran's service-
connected skin disability is manifested 
by any neurological impairment, and, if 
so, which nerves are involved, and the 
extent of the impairment.  The diagnostic 
criteria applicable to nerve impairment 
distinguish the types of paralysis:  
complete and incomplete.  Under 
incomplete paralysis, the degree of 
paralysis is further broken down into 
three categories: mild, moderate, and 
severe.  With these categories in mind, 
classify the neurological manifestations, 
if any, of the Veteran's skin disability, 
distinguishing among the categories and 
using the results of all pertinent 
testing of record.  If using results 
obtained from an EMG or nerve conduction 
velocity tests, or other such tests, 
explain, in terms meaningful to a 
layperson, the base line results versus 
those obtained for the appellant.  
Explain the meaning of any abnormal 
results that are obtained.  

c)  Discuss how the Veteran's skin 
disability impacts her activities of 
daily living, including her ability to 
obtain and maintain employment per 
38 C.F.R. § 4.10.

3.  Then, readjudicate the claim on appeal.  
If the decision remains adverse to the 
Veteran, issue a supplemental statement of 
the case that notifies the Veteran of the 
applicable rating criteria, including the 
versions of Diagnostic Codes 7800 and 7806 
in effect prior to and since August 30, 
2002.  38 C.F.R. § 4.118, DCs 7800, 7806 
(2002); 38 C.F.R. § 4.118, DCs 7800, 7806 
(2008).  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

